Your Excellency Antonio Guterres, Secretary-General of the United Nations,
Your Excellency Volkan Bozkir, President of the General Assembly at its seventy-fifth session,
Ladies and gentlemen representatives of Member States,
Receive the warmest greetings of the people of Nicaragua, from President and Commander Daniel Ortega Saavedra and Vice-President and First Lady Rosario Murillo, with a message of peace, health and prosperity for the Governments and peoples that constitute the United Nations.
We have come together at an exceptional time due to the pandemic affecting all of humankind. We reiterate our solidarity and condolences with the families around the world who are suffering the consequences of COVID-19. The pandemic has plunged the world into uncertainty and could further exacerbate major crises such as hunger, malnutrition, poverty, inequity, unemployment and climate change, which exist as a result of an economic system that is unjust and degrading to human beings.
Mr. President,
As we commemorate 75 years of our Organization, the world continues to cry out for peace, justice, security and a comprehensive response from the United Nations for the benefit of humankind. Reform of the United Nations, as proposed on behalf of Nicaragua by the priest and Nicaraguan Foreign Minister, Miguel d’Escoto Brockmann, during his presidency of the General Assembly in 2008, is a matter of urgency.
We express both our hope for and our commitment to that necessary and dutiful transformation, with the reform and democratization of the United Nations and its organs, which will enable our Organization to serve in the interests of our peoples and not hegemonic Powers. We are confident that our peoples will move forward with vigour and hope to build a new world order, with justice, equality and multilateralism at its core, in order to guarantee international peace and security for the common good and the fulfilment of the purposes and principles of the Charter of the United Nations.
We are entering the last decade of action to implement the 2030 Agenda for Sustainable Development and the Sustainable Development Goals. In order to achieve those objectives, we must join efforts in a true global alliance to mitigate the impact of the COVID-19 pandemic, as well as other pandemics imposed by some Powers to the detriment of international peace and security, the independence and sovereignty of States and the self-determination of peoples.
Nicaragua will continue to promote a culture of peace and peaceful coexistence among the brotherly countries that form the United Nations and we will continue to be a factor of regional peace and security and stability in Central America.
We also call for the continuation of global efforts in favour of safe, orderly and regular migration.
Although the challenges posed by the pandemic are complex, we cannot forget the existential threat of climate change that continues to be overlooked as a consequence of unbridled capitalism. It is urgent that we ensure the survival of the human species and protect the life and rights of Mother Earth
In line with our peaceful vocation, Nicaragua also advocates for general and complete disarmament and is in favour of the total elimination of nuclear weapons.
The illegal unilateral coercive measures imposed by the United States against other populations must cease immediately to ensure stability, peace and development for families. We denounce and condemn the repeated attacks in a cruel and unrelenting war against the peoples of Venezuela, Cuba and Nicaragua in particular, which are designed to serve only foreign interests, as outlined in the interfering and interventionist policies of imperialists, and constitute a violation of human rights.
We denounce and condemn the aggression, through a brutal economic, political and commercial blockade, that is causing the worthy people of Cuba great suffering. We reaffirm our enduring solidarity with the legacy of Commander Fidel Castro, with General Raul Castro and with the President of sovereign Cuba, our brother Miguel Diaz-Canel.
We reaffirm our strong support for the sister Bolivarian Republic of Venezuela, which is suffering a brutal and criminal cowardly onslaught of aggressions by the United States imperialists. We reiterate our firm and unwavering defence of the sovereignty and the rights of the Bolivarian people, the people of Commander Hugo Chavez, led by our comrade Nicolas Maduro Moros, the legitimate President of the Bolivarian Republic of Venezuela who is demonstrating heroic resistance with great civil-military unity in an unequal struggle.
Such coercive and aggressive imperialist policies constitute the real obstacle to the eradication of poverty and to progress towards sustainable development. Against the backdrop of a pandemic, these measures have become a crime against humanity by those who impose them.
The United Nations must focus on the well-being of human beings. Nicaragua rejects the politicization of the United Nations system, as promoted in particular by the Government of the United States, which seeks to convert its organs into instruments at the service of its interests in order to destabilize countries that do not submit to its imperialist dictates.
The Office of the High Commissioner for Human Rights does not act fairly and equitably towards our country, by turning its oral updates and reports into intentionally politicized content. In addition to revealing worrying and serious methodological deficiencies, its reports are prepared exclusively from sources opposed to the Government of Nicaragua, compiling only information directly related to the failed coup attempt of 2018 from NGOs and the media.
We implore those bodies to remember that, 75 years ago, the countries of the world created the United Nations to ensure respect for human dignity, security and the peaceful coexistence and lives of peoples, and that they must conduct themselves in a manner consistent with international law and the purposes and principles of the Charter of the United Nations itself. We demand that all perspectives and all rights be taken into account by strengthening dialogue and peace in a world so in need of harmony and the peaceful resolution of any conflict.
Mr. President,
Nicaragua calls for the decolonization of the continent, with independence for Puerto Rico and the restitution of the sovereignty of the Malvinas Islands to the Republic of Argentina.
Nicaragua advocates for the two-State solution, with the State of Israel and the State of Palestine living side by side in peace and harmony, with East Jerusalem as the capital of the latter, in accordance with the pre-1967 borders, as enshrined in the relevant resolutions of the General Assembly and the Security Council.
We reaffirm our unshakeable will to continue supporting the just struggle of the noble Saharawi people for self-determination. We respect their dignity and rights as a sovereign nation.
Our Government of National Reconciliation and Unity expresses its unwavering support for the cause of the Syrian people in their fight to defend their dignity foreign aggression and international terrorism.
We hail the brotherly people of Iran and will continue to strengthen our bilateral relations in all fields of mutual interest and in defence of peace, sovereignty, and peaceful coexistence.
We condemn the hegemonic political aggressions of the United States, which undermine the peaceful resolution of conflicts, as well as the military, economic and commercial threats against Russian Federation, the People’s Republic of China and the Democratic People’s Republic of Korea.
We must defend the principles of dialogue and negotiation and the non-use and threat of use of force, which are fundamental principles of our Organization.
Mr. President,
Ladies and gentlemen heads of delegation,
Today, our commitment to strengthening the essential pillars of multilateralism cannot be postponed. We must safeguard and defend international law and the purposes and principles of the Charter of the United Nations. Nicaragua believes that only together, with solidarity, love and cooperation and without selfishness, can we triumph in the face of the great challenges facing humankind.
Nicaragua expresses its firm support for the theme that will guide our work throughout the seventy-fifth session, namely “The future we want, the United Nations we need: reaffirming our collective commitment to multilateralism”. Having affected all countries, the pandemic has highlighted the need to create a new international economic model based on inclusion, equality and justice, prioritizing health as a universal human right and demanding that the resources allocated for war be made available for life and peace.
In the face of the pandemic, it is essential, for humanitarian reasons, that the principle of universality be applied so that Taiwan can participate in the corresponding mechanisms and meetings of the United Nations system.
Mr. President,
Ladies and gentlemen heads of delegation,
Together we must build a United Nations in the service of humankind. Building a better world is possible, and it is what all our peoples rightly demand.
Thank you very much, Mr. President.